Third District Court of Appeal
                               State of Florida

                          Opinion filed March 29, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-891
                          Lower Tribunal No. 79-4932
                             ________________


                                  Efren Yero,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Alberto Milian,
Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney
General, for appellee.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

     FERNANDEZ, J.
      Efren Yero appeals the denial of his motion for post-conviction relief,

arguing that his sentence of 155 years in prison, with parole, for his commission of

a crime at the age of sixteen was the equivalent of a life sentence which must be

vacated and entitled him to be resentenced pursuant to sections 775.082, 921.1401,

and 921.1402, Florida Statutes. We agree. See Graham v. Florida, 560 U.S. 48

(2010), Henry v. State, 175 So. 3d 675 (Fla. 2015), and Miller v. State, 2017 WL
362547 (Fla. 3d DCA Jan. 25, 2017); Carter v. State, No. 3d16-1090 (Fla. 3d DCA

March 15, 2017).

      Reversed and remanded with directions.




                                         2